Citation Nr: 0621374	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of bilateral knees, each currently rated 
as 20 percent disabling.

2.  Entitlement to a higher initial rating for lumbago 
currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for left hip 
arthralgia.

4.  Entitlement to an initial compensable rating for right 
hip arthralgia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from January 1996 to September 
1996.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

A March 2004 rating decision granted service connection for 
bilateral hip disability and lumbago as secondary to the 
service-connected Osgood-Schlatter's disease of bilateral 
knees. Because the veteran has disagreed with the initial 
ratings assigned, the Board has recharacterized the issues as 
listed on the title page. See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). With regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings." See Id. 

The veteran testified before the undersigned at a February 
2006 hearing at the RO. A transcript of that hearing is of 
record. 

The issue of an initial compensable rating for right hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral Osgood-Schlatter's disease is manifested by 
moderate instability and subjective evidence of pain, no 
compensable limitation of motion, and no x-ray evidence of 
arthritis; the impairment does not more nearly approximate 
severe than moderate instability or other knee impairment.

2.  Lumbago is productive of limitation of motion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion greater than 120 
but not greater than 235 degrees, or muscle spasms, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

3.  Left hip arthralgia is manifested by unremarkable x-ray 
evidence, no instability, and flexion to 70 degrees 
bilaterally. Limitation of flexion of the thigh to 45 degrees 
or less, impairment of the thigh by limitation of adduction 
with motion lost beyond 10 degrees; or limitation of 
adduction - cannot cross legs, or limitation of rotation - 
cannot toe out more than 15 degrees of affected leg, are not 
shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for each knee for 
Osgood-Schlatter's disease of the bilateral knees have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, VAOPGCPREC 23-
97, VAOPGCPREC 9-2004; Diagnostic Codes 5257, 5259, 5260, 
5261 (2005).

2.  The schedular criteria for a higher initial rating in 
excess of 10 percent for lumbago have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2005).

3.  The schedular criteria for a compensable initial rating 
for left hip arthralgia have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes  5250, 5251, 5252, 5253.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim. 

In fulfillment of these requirements, the RO issued VCAA 
development letters in February 2003 and January 2004, 
specifically addressing the veteran's claims for increased 
rating for bilateral knees, and service connection for 
bilateral hips and lower back condition secondary to the knee 
condition. These letters appropriately notified the veteran 
what VA would do and what the veteran must do in furtherance 
of his claims, and together with other documents on file 
informed him of evidence of record pertinent to his claims, 
as well as the need for his assistance in obtaining any 
further evidence in support of his claim. The letters 
requested that the veteran supply information on medical 
providers who examined him, notified him of evidence still 
needed, and what he could do to assist with his claims, and 
what evidence he needed to substantiate his claim. The 
letters also informed the veteran that he should submit 
pertinent evidence in his possession that would further his 
claims. VA also informed the veteran that it was ultimately 
his responsibility to see that evidence was received in 
support of his claim.

Additionally, the Board notes that during the pendency of the 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability. The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran 
resulting from a failure to inform of all of the above-noted 
five crucial elements of disability claims. The current claim 
for a compensable initial rating for bilateral hip and low 
back disability stem from a grant of service connection for 
these disabilities dated in March 2004. According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved. Thus after granting the claims for bilateral hip 
disability and back disability in March 2004 rating decision, 
and receiving the veteran's notice of disagreement with the 
initial noncompensable rating, the RO properly issued an 
August 2004 statement of the case, and March 2005 
Supplemental Statement of the Case (SSOC), which contained 
the pertinent laws and regulations, including the schedular 
criteria, and the reasons the increased ratings were denied. 
As such, the Board finds that the notice provisions of the 
VCAA have been satisfied.

Pertinent to the claim for increased rating for Osgood-
Schlatter's disease (hereinafter O/S knees), the veteran was 
also provided adequate notice in a February 2003 VCAA letter. 
Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the increased rating 
claims. The veteran has been afforded appropriate VA 
examinations, and was afforded hearing before the undersigned 
in February 2006. The veteran and his representative have 
been provided with adequate opportunity to submit evidence 
and argument in support of the claims, and have done so. The 
veteran has not identified any outstanding evidence or 
information that could be obtained to substantiate the claim, 
and the Board is also unaware of any such outstanding 
evidence or information. The Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations. Therefore, to decide 
the appeal would not be prejudicial error to the veteran. 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 
Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

A full range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97. VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (August 14, 1998). VAOPGCPREC 9-2004 also 
provides for separate ratings for limitation of motion of 
flexion and extension of the knee. However, these provisions 
are inapplicable here as the veteran is not shown to have x-
ray evidence of arthritis of the bilateral knees with any 
resulting limitation of motion due to arthritis.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the General Rating Formula for Diseases and Injuries of 
the Spine in effect at the time the veteran filed his 
secondary service connection claim for back disability, 
(diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), the rating criteria provided that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating. 
For Unfavorable ankylosis of the entire thoracolumbar spine a 
50 percent rating is warranted. Forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating. Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion not greater than 120, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating. 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
rating. 

There are several notes set out after the diagnostic 
criteria, as follows. Note (1) provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately, under an appropriate diagnostic code. Note (2): 
(See also Plate V). For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is 0 -90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar is 
240 degrees. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion. 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2), provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4) provides that 
round each range of motion measurement to the nearest five 
degrees. Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in a neutral position (zero degrees) always 
represents favorable ankylosis. Note (6): provides to 
separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. As no neurological disability is shown in the 
evidence, pertinent criteria for rating neurological 
abnormality will not be discussed.

III.  Facts and Analysis

Evidence submitted pertinent to the claims include February 
2003 VA Outpatient general examination showing complaints of 
pain in bilateral knees, right worse than left. He reported 
strain in the right hip, difficulty walking, and flexing the 
right thigh on the trunk. A cane was used for stability. 
Physical examination of the extremities reflected a tender 
right knee but not particularly swollen. Neurologic 
examination was normal. Impression was probable chronic 
tenosynovitis of both knees. The veteran was referred to 
orthopedics.

February 2004 VA examination showed reports of pain 
progressively worsening over 4-5 months. Knees were achy and 
sore and giving way. He had no true falls, but near misses, 
with grinding in the knees, popping and pain near the 
popliteal fossa. He denied swelling, but reported knees as 
red and warm occasionally. Pain was constant rated as 4 -5 of 
10, with flare-ups to 9 of 10 every 1-2 weeks, with unknown 
precipitating factors, but more frequent in cold weather. As 
regards the O/S knees there was hypertrophic tibial 
tuberosity appreciated bilaterally. Medial and lateral 
condyles of the tibia and medial and lateral epicondyles of 
the femur and patella were all in anatomical alignment 
without deformity. The knees were diffusely tender to 
palpation bilaterally. There was no genu varum, or genu 
valgum. Palpation revealed no effusion, or bulges. All 
ligaments were intact without laxity, and neurovascular was 
intact. Range of motion was extension to 0 degrees and 
flexion to 90 degrees with severe pain. 

Regarding the hip, complaints were of sharp pains one year 
prior, about once a week, and painful popping while crossing 
the legs, and grinding in bilateral hips 50 percent of the 
time. Pain was independent of activity and radiating up the 
back. There was no radiation down into the legs, or numbness 
or tingling in the legs. 
Physical examination showed no asymmetry of the iliac crest 
or greater trochanters, with one gluteal fold between the 
right and left buttocks. No instability, crepitus, or 
tenderness on palpation with the patient supine. Standing, 
there was greater tenderness on the right hip than left. 
Range of bilateral motion was hip flexion on the right to 70 
degrees; hyperextension to 30 degrees; abduction 40 degrees; 
adduction 20; internal rotation 30; and external rotation 45 
degrees.

As regards the low back condition, pain was present 80 
percent of the time, and was an aching pain, progressively 
worse on prolonged standing at work. He did not have a job 
requiring a lot of bending or lifting. Flare-ups lasted one 
day and occurred 1-2 times a week. He reported decreased 
range of motion in the back, eased with Advil and that he was 
unable to lift or run. Examination of the thoracic spine 
showed flexion to 85 degrees, no hyperextension; lateral 
flexion bilaterally 30 degrees, rotation bilaterally 35 
degrees without pain. Deep tendon reflexes (DTRs) were +2, 
muscle strength 5/5 bilaterally.

February 2004 x-rays of SI joint and lumbar spine showed 
unremarkable plain film with an SI joint and unremarkable 
plain films of the lumbar spine. Old films dated March 1999 
showed calcification along the anterior superior aspect of 
the tibial tuberosity bilaterally.  Diagnoses included Osgood 
Schlatter's disease; bilateral hip arthralgia; lumbago. It 
was noted that the veteran was also seen in February 2004 for 
back pain which was musculoskeletal and possibly from knee 
aggravation. The examiner opined that the hip and low back 
conditions were likely secondary to the service-connected 
bilateral knee conditions because of the altered biomechanics 
of gait. It was also noted that the veteran's reactions to 
examination and reports of pain seemed incongruent with 
radiological examination and gross appearance of joints on 
physical examination.

A March 2004 rating decision granted secondary service 
connection for lumbago, rated 10 percent disabling on the 
basis of limitation of motion;and for bilateral hip 
arthralgia, noncompensably rated analogously for flexion of 
the thigh limited to a value greater than 45 degrees. The RO 
continued the 20 percent rating for O/S knees for moderate 
instability of the knee.

Additional evidence reflects a statement from the veteran's 
wife, attesting to his painful disability of the hips, back, 
and knees. 

August 2004 VA primary care note reflects complaints of low 
back and hip pain. There was tenderness in the lower 
paravertebral areas and over both hips. Knees were normal to 
examination except for slight tenderness, no edema, and skin 
was clear. Assessment was continuing knee disability with 
involvement of the back and hips as a consequence.

In his VA form 9, substantive appeal, the veteran reported 
extreme pain in the back, knees, and hips at 9 of 10 level, 
with problems on prolonged walking and standing. He related 
having to quit a job because of the pain and that a higher 
rating was warranted for his disabilities because of the 
pain.

Evidence reflects January 2005 x-ray examination with 
bilateral weight bearing assessment for arthritis for 
complaints of chronic knee pain and instability. The report 
indicated good alignment of all bones and the knee 
compartments all preserved, with no effusion or fracture. 
Impression was of normal bilateral knees.
January 2005 magnetic resonance imaging (MRI) of the 
bilateral knees also showed no evidence for frank tear or 
morphologic abnormality. Anterior and posterior cruciate 
ligaments appeared intact, as were the patellar and 
quadriceps tendons. The medial collateral ligament (MCL) and 
lateral iliotibial band appeared normal, and patellofemoral 
compartment was unremarkable as was the popliteal fossa. 
Impression was of abnormal signal and fluid in the region of 
the anterior horn of the lateral meniscus in its medial 
aspect, likely the result of biomechanical trauma although no 
other findings are identified.

On June 2005 VA compensation and pension joints examination, 
the claims file was reviewed. As regards the knees, the 
veteran essentially reiterated his prior complaints. He 
listed precipitating factors of his pain, stiffness, 
weakness, and instability as running, heavy lifting, 
prolonged standing or sitting, alleviated by changing 
positions. He took pain medications for relief. He reported 
physical therapy for the knees, but not the back or hips, and 
severe flare-ups of the knee necessitating use of a cane for 
stability. He wore a neoprene and hard plastic support brace 
two times a week, and had not used the cane for approximately 
two months. He complained of giving way of the knees but had 
not missed work because of the knees, but altered activities 
to accommodate them as he cannot bend or lift, run, jump or 
play with his children.

June 2005 examination of the knees showed similar findings as 
in the prior examination, with knees in alignment without 
deformity at tibia, femur and patella. There was diffuse 
tenderness to palpation of the knees and popliteal fossa. No 
atrophy, effusion, or bulges were seen. All ligaments were 
intact without laxity. There was mild crepitus with flexion 
and extension on the left. Range of motion was extension to 0 
and flexion to 90 degrees bilaterally, with pain. SLR was 
positive on the left at 10 degrees, and flexion of the hip 
SLR was to 30 degrees on the left and negative on the right. 

As regards the hips, he reported pain 90 percent of the time, 
as sharp and grinding, with weakness and instability, that he 
cannot twist, walk and run. Prolonged standing caused pain. 
Flare-ups occurred weekly and he occasionally used a cane for 
hip and knee stability. Examination revealed no asymmetry of 
the iliac crests or greater trochanters, one gluteal fold 
between the right and left buttock, no instability, crepitus, 
or tenderness on palpation with the patient supine. Range of 
motion was bilaterally, forward flexion to 80 degrees, 
hyperextension to 30 degrees; abduction to 40 degrees, 
adduction to zero degrees, internal rotation to 30 degrees, 
and external rotation to 45 degrees. June 2005 x-rays of the 
hips showed a possible loose body on the right side, which 
appeared stable. It was noted that no loose body was noted on 
prior February 2004 x-rays.

As to the low back, he reported constant pain, stiffness, 
lack of endurance, spasm, and fatigability, but no 
tenderness. He denied any incapacitating episodes in the 
prior 12 months, and had received no therapy for the back. 
Examination of the back revealed normal lordosis of cervical 
and lumbar spine, and convex thoracic spine. Flexion was to 
80 degrees, hyperextension to 7 degrees, lateral flexion to 
20 degrees bilaterally with pain. DTRs +2 and muscle strength 
was 5/5 bilaterally. X-rays of the lumbar spine were 
unremarkable.

Diagnoses remained the same as on the February 2004 
examination. The examiner reported being unable to estimate 
De Luca factors or limitations in the range of motion 
specifically because the radiologic evidence and physical 
examination are not congruent with the patient's reports of 
pain and tearfulness during the examination. 

In a February 2006 hearing before the undersigned, the 
veteran testified to pains in his knees, hips, and lower and 
upper back. He related wearing knee braces for instability, 
being unable to lift or play with his children, and testified 
to his knees giving way, and to pain. He later testified to 
having a job that did not require heavy standing or lifting, 
but that driving hurts his knees. He also testified to back 
pain ad spasms, pain in his hip, and a possible loose body. 

In various statements, the veteran and his representative 
maintain that higher ratings are warranted for the service-
connected disabilities.

As regards increased rating for bilateral knees, the vet is 
currently analogously rated 20 percent disabling under 
Diagnostic Code 5257, for impairment analogous to lateral 
instability and recurrent subluxation of the knee. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005). The record presents no 
basis for assignment of any higher evaluation for O/S knees 
as recent examinations have assessed no active disease 
process and no symptoms related to O/S disease. The record 
does not contain competent evidence that the veteran has 
worsening disability related to the service- connected 
Osgood-Schlatter's disease. The Board has also considered 
other Diagnostic Codes but finds no basis to award a rating 
higher than 20 percent for each knee.  It appears that there 
is limitation of motion and that that represents the 
principal impairment in this case.  While there are 
complaints about instability, these complaints are not 
confirmed by the objective criteria.  The complaints of pain 
and the limitation of motion are considered adequately 
compensation by the 20 percent rating assigned for moderate 
impairment of each knee.

There is no x-ray evidence of arthritis with limitation of 
motion for additional separate ratings. Disability appears 
restricted to instability which is moderate in severity, and 
the most recent June 2005 VA examiner observed that the 
veteran's reports of pain are not congruent with objective 
findings. Tibia, fibula, femur, patella are all in alignment, 
so there is no justification for rating under any other 
analogous codes. A rating higher than 20 percent is therefore 
not warranted. Although the veteran reports pain, pain is not 
a disability that is separately compensable, and is already 
contemplated in the assigned ratings.

As regards the left hip disability, the veteran is currently 
rated 0 percent disabling under Diagnostic Code 5299-5252 as 
analogous to limitation of flexion of the thigh. 38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2005). The record presents no 
basis for assignment of a compensable evaluation for the left 
hip disability as recent examinations have assessed no active 
disease process and no symptoms related to any disease. There 
is no compensable limitation of motion, and the record does 
not contain competent evidence that the veteran has a current 
disability, or persistent or recurrent symptoms of 
disability, related to the service- connected arthralgia of 
the hips. The Board has also considered other Diagnostic 
Codes pertinent to hip flail joint, ankylosis of the hip, or 
impairment of the femur due to fracture, but finds these 
inapplicable to the facts of the case. Additionally, no left 
hip abnormalities were found on MRI and x-rays, thus there is 
no basis for a rating under any other code. The issue of a 
loose body in the right hip is referred to the RO for further 
development.

As regards lumbago, the evidence reflects no basis for a 
rating higher than the currently assigned 10 percent. Range 
of motion reflects complaints of stiffness, spasm, pain, 
fatigability, lack of endurance, and the veteran denied 
tenderness or weakness. DTRs and muscle strength were within 
normal limits, and there are no abnormalities on x-rays. 
Flexion was consistently noted to 70 or 80 degrees. At no 
time was flexion greater than 30 degrees but not greater than 
60 degrees, with abnormal spinal contour, to warrant more 
than a 10 percent rating.

Based on the totality of the evidence as discussed above, 
none of the disabilities show criteria necessary for higher 
evaluations under any of the relevant diagnostic codes at any 
time during the appeal period. As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claims for higher initial 
evaluations must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for Osgood-Schlatter's disease, 
bilateral knees, each currently rated as 20 percent 
disabling, is denied. 

A higher initial rating for lumbago currently evaluated as 10 
percent disabling is denied.

An initial compensable rating for left hip arthralgia, is 
denied.


REMAND

Most recent June 2005 VA examination documented the presence 
of a loose body in the right hip adjacent to the lateral 
acetabular margin, not noted on prior February 2004 VA 
examination. Although the examiner stated that the loose body 
was stable, yet its appearance, coupled with the veteran's 
complaints of increasing pain in the hip, as well as some 
decreased adduction range of motion of the right hip, 
warrants additional development to rule out arthritis of the 
right hip, and an opinion as to whether any arthritis so 
identified is etiologically related to the service-connected 
right hip arthralgia, or to the service-connected Osgood 
Schlatter's disease of bilateral knees.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake to provide all 
appropriate notice as required by current 
law.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The claims file should be returned to a 
physician with appropriate expertise to 
review the claims folder, and note such 
review in the examination report.  Based on 
this review, including all prior 
examinations, the examiner is asked to 
provide an opinion as to a definitive 
diagnosis of the "possible loose body" in 
the right hip, and the physician should 
also render an opinion as to the etiology 
of any such loose body, as to whether it is 
the whether it is likely; unlikely; or at 
least as likely as not (that is a 
probability of more than 50 percent); that 
any diagnosed arthritis of the right hip is 
etiologically related to the service-
connected O/S disease of the bilateral 
knees, or the service-connected right hip 
arthralgia.  

3.  The supporting rationale for all 
opinions expressed must be provided.  If it 
is determined that opinion cannot be 
entered without examination, such 
examination should be scheduled.

4.  Thereafter, the issue should be 
readjudicated.  To the extent the benefits 
sought are not granted, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


